Name: Commission Regulation (EC) No 70/94 of 14 January 1994 amending for the third time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  animal product;  trade policy;  agricultural activity
 Date Published: nan

 15. 1 . 94 Official Journal of the European Communities No L 12/21 COMMISSION REGULATION (EC) No 70/94 of 14 January 1994 amending for the third time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in one production region in Belgium, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3337/93 (3), as last amended by Regulation (EC) No 3504/93 (4) ; Whereas it is necessary to adjust the buying-in price for heavy pigs to the present market situation taking into account the decrease in market prices ; HAS ADOPTED THIS REGULATION : Article 1 In Article 4 ( 1 ) of Regulation (EC) No 3337/93, 'ECU 116' is replaced by 'ECU 105' and 'ECU 99' by 'ECU 89'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 299, 4. 12. 1993, p. 23. (4) OJ No L 319, 21 . 12. 1993, p. 31 .